Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 1 of 23 PageID 314




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   DEBORAH FLICKINGER,

               Plaintiff,
   v.                                       Case No. 8:20-cv-2212-T-33CPT

   LOVE’S TRAVEL STOPS & COUNTRY
   STORES, INC.,

               Defendant.
                                    /

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Love’s Travel Stops & Country Stores, Inc.’s Motion

   to Dismiss Amended Complaint and Motion to Strike (Doc. #

   31), filed on December 2, 2020. Plaintiff Deborah Flickinger

   responded on December 15, 2020. (Doc. # 32). For the reasons

   set forth below, the Motion to Dismiss is granted in part and

   denied in part. The Motion to Strike is granted.

   I.    Background

         This case arose out of a slip-and-fall at a Love’s truck

   stop in Richmond Hill, Georgia. (Doc. # 30). On August 19,

   2019, Flickinger visited the truck stop to refuel her vehicle

   and   repair   a   blown-out   tire.       (Id.   at   ¶   24-25).   While

   Flickinger was in her parked vehicle awaiting a mechanic, it

   began raining. (Id. at ¶ 27-29). At some point, a Love’s



                                        1
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 2 of 23 PageID 315




   employee told Flickinger that a mechanic was available and

   instructed her “to pull into the middle bay at the Love’s

   repair center.” (Id. at ¶ 30-31). Flickinger was further

   instructed to park “her tractor truck and trailer such that

   [the] majority of her tractor truck was parked beyond the

   back exit of the middle bay, and therefore not under the roof

   of the middle bay of the Love’s repair center and exposed to

   the rain[,] and her trailer was parked within the covered

   part of the middle bay.” (Id. at ¶ 37). Flickinger did so,

   and the mechanic proceeded to repair her tire. (Id. at ¶ 39).

          About an hour later, the mechanic completed the repair,

   the entire time of which Flickinger remained in her vehicle.

   (Id.   at   ¶¶   40,   42).   The   Love’s   mechanic   then   “invited

   [Flickinger] to back her tractor truck and trailer up into

   the middle bay . . . so that she could exit her tractor truck

   under the roof of the middle bay to avoid exiting her tractor

   truck in the rain to take care of the bill associated with

   the services provided.” (Id. at ¶ 57). Flickinger did so, and

   when she stepped out of her vehicle, she faced “the interior

   of her tractor truck so that she could hold on to the handles

   of her tractor truck with both hands so that she may safely

   step down the steps of her tractor truck.” (Id. at ¶ 64).

   This “exiting procedure,” which Flickinger found to be the


                                       2
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 3 of 23 PageID 316




   “safest way for her to exit her tractor for her own personal

   safety,” prevented her “from seeing the accumulation of water

   on the shiny concrete floor that was underneath and beside

   the driver’s side of her tractor truck as she was exiting her

   tractor truck.” (Id. at ¶¶ 65, 68). Flickinger “immediately

   slipped and fell when she placed her foot onto the watery wet

   shiny concrete floor.” (Id. at ¶ 69). Flickinger avers that

   she was not warned of this accumulation of water. (Id. at ¶

   92-94). Neither were there any signs warning customers that

   the “shiny concrete floors were slippery when wet.” (Id. at

   ¶ 96).

           Flickinger alleges that her backing the vehicle into the

   middle    bay,   as    invited    by   the     Love’s    employee,   caused

   additional water to accumulate “onto the shiny concrete floor

   of the middle bay.” (Id. at ¶ 62). And, Flickinger alleges

   that “the Love’s mechanic was present and saw, or should have

   seen,    the   water   accumulated         on the   shiny concrete       floor

   underneath and beside the driver’s side of [Flickinger’s]

   tractor truck before [she] exited her tractor truck.” (Id. at

   ¶ 63). As a result of this slip and fall, Flickinger has

   “sustained serious and permanent injuries to her left upper

   leg, left knee, a fracture to her left femur that required

   surgery,    hips,     [lower]    back[,]     and/or     aggravated   a   pre-


                                          3
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 4 of 23 PageID 317




   existing condition in those areas.” (Id. at ¶ 114).

           Flickinger initially filed this action in state court on

   August 11, 2020. (Doc. # 1-1). On September 18, 2020, Love’s

   removed the case to this Court on the basis of diversity

   jurisdiction. (Doc. # 1). On November 4, 2020, the Court

   dismissed the complaint without prejudice for failure to

   state    a   claim,   granting     leave   to   amend.    (Doc.    #    25).

   Flickinger filed an amended complaint on November 18, 2020.

   (Doc. # 30). The amended complaint includes one count for

   premises liability. (Id.).

           On December 2, 2020, Love’s moved to dismiss the amended

   complaint for failure to state a claim. (Doc. # 31). Love’s

   also moves the Court to strike three exhibits from the amended

   complaint. (Id.). Flickinger has responded (Doc. # 32), and

   the Motions are now ripe for review.

   II.     Legal Standard

           On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure    12(b)(6),     this    Court   accepts   as   true    all    the

   allegations in the complaint and construes them in the light

   most     favorable    to   the    plaintiff.    Jackson   v.     Bellsouth

   Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

   the Court favors the plaintiff with all reasonable inferences

   from the allegations in the complaint. Stephens v. Dep’t of


                                        4
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 5 of 23 PageID 318




   Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

   But,

           [w]hile a complaint attacked by a Rule 12(b)(6)
           motion to dismiss does not need detailed factual
           allegations, a plaintiff’s obligation to provide
           the grounds of his entitlement to relief requires
           more than labels and conclusions, and a formulaic
           recitation of the elements of a cause of action
           will not do. Factual allegations must be enough to
           raise a right to relief above the speculative
           level.

   Bell    Atl.    Corp.       v.   Twombly,      550    U.S.    544,      555    (2007)

   (quotations and citations omitted). Courts are not “bound to

   accept    as    true    a    legal    conclusion       couched     as    a    factual

   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

   Court must limit its consideration to “well-pleaded factual

   allegations,         documents       central    to    or     referenced       in    the

   complaint, and matters judicially noticed.” La Grasta v.

   First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

           Under Federal Rule of Civil Procedure 12(f), a court

   “may strike from a pleading an insufficient defense or any

   redundant, immaterial, impertinent, or scandalous matter.”

   Fed.    R.    Civ.     P.   12(f).     However,      motions      to    strike      are

   considered      drastic      remedies,       and     are   thus   disfavored        by

   courts. See Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F.

   Supp.    2d    1345,    1348     (M.D.   Fla.      2002).     Indeed,        they   are

   generally denied “unless the allegations have no possible


                                            5
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 6 of 23 PageID 319




   relation to the controversy and may cause prejudice to one of

   the parties.” Agan v. Katzman & Korr, P.A., 328 F. Supp. 2d

   1363, 1367 (S.D. Fla. 2004) (citations omitted).

   III. Analysis

         Love’s moves to dismiss the amended complaint in its

   entirety     and   strike    certain         “unauthenticated        images   with

   handwritten notes and claims” therefrom. (Doc. # 31). The

   Court will address each Motion in turn.

         A. Motion to Dismiss

         Love’s   argues    that      the       amended    complaint     should   be

   dismissed for the following reasons: (1) Flickinger has not

   alleged that there was unusual accumulation of water on the

   floor; (2) Love’s does not owe Flickinger all of the duties

   alleged in the amended complaint; (3) Flickinger has not

   sufficiently       alleged   a     claim      for     failure   to    warn;    (4)

   Flickinger has not described the “other elements” she alleges

   may   have   contributed      to    her       fall;    and   (5)   the   amended

   complaint does not “make all statements . . . in consecutively

   numbered paragraphs, and fails to limit statements to a single

   set of circumstances.” (Doc. # 31 at 6-9).

                1. Claim for Premises Liability

         First, Love’s argues that the amended complaint should

   be dismissed for failure to state a claim under Georgia law


                                            6
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 7 of 23 PageID 320




   because Flickinger has not provided “any factual allegations

   relative to the amount of water that was allegedly present or

   otherwise supporting that there was an unusual accumulation

   of water on the floor” where Flickinger fell. (Doc. # 31 at

   6-7). Flickinger responds that she has sufficiently pled that

   there was an unusual accumulation of water. (Doc. # 32 at 8).

         “Under Georgia law, a premises owner owes a duty of

   reasonable care to its invitees, and can be held liable for

   its failure to exercise ordinary care to keep the premises

   safe.”1 Rivera v. Capmark Fin., Inc., No. 1:12-CV-1097-CAP,

   2013 WL 12248217, at *2 (N.D. Ga. Feb. 28, 2013). When a

   premises liability action is based on a slip and fall, the

   plaintiff must plead that: “(1) the defendant had actual or

   constructive knowledge of the hazard; and (2) the plaintiff,

   despite exercising ordinary care for his or her own personal

   safety, lacked knowledge of the hazard due to the defendant’s

   actions or to conditions under the defendant’s control.” Am.

   Multi-Cinema, Inc. v. Brown, 679 S.E.2d 25, 28 (Ga. 2009).

   “If the fall is caused by a natural occurrence, the risk of

   which the invitee should appreciate, the [owner] may be held



   1. The Court addressed the choice-of-law issue in this case
   in its previous order granting Love’s motion to dismiss,
   holding that Georgia law applies. (Doc. # 25 at 4-6).


                                     7
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 8 of 23 PageID 321




   liable only if the risk has become unreasonable.” Roberts v.

   Outback Steakhouse of Fla., Inc., 641 S.E.2d 253, 254 (Ct.

   App. Ga. 2007). However, “[i]f . . . the risk is abnormal,

   such as an unusual accumulation of water, the [owner] may be

   liable for failing to alleviate the condition.” Id. at 255.

         At this stage, Flickinger has pled sufficient facts to

   state a premises liability claim under Georgia law. As to the

   first prong, the amended complaint alleges that the Love’s

   mechanic    invited   Flickinger   to   park   precisely   where   she

   stepped out and fell on the accumulated water, that the

   mechanic was aware that it was raining, and that it continued

   to rain while he worked on her vehicle for an hour. (Doc. #

   30 at ¶ 74-77). And, this is not a typical slip-and-fall where

   water accumulated from rain outside or at the entrance of a

   building such that a puddle could not plausibly constitute an

   unreasonable hazard. See, e.g., Roberts, 641 S.E.2d at 254-

   55 (“And we have held that the normal accumulation of water

   at the entrance of a business during a rainy day is not an

   unreasonable hazard.” (emphasis in original)). Indeed, unlike

   Love’s citations, the fall occurred in a covered portion of

   the middle bay, and although it was raining outside, such an

   accumulation of water might be considered unreasonable. (Doc.

   # 30 at ¶¶ 58, 61, 69).


                                      8
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 9 of 23 PageID 322




         Further, at the motion-to-dismiss stage, Flickinger need

   not painstakingly detail how much water was on the floor of

   the middle bay. See Fitzgibbons v. Saxon Mortg. Servs., Inc.,

   No. 1:11-CV-3722-RLV-JFK, 2012 WL 13012808, at *4 (N.D. Ga.

   June 5, 2012) (explaining that the factual allegations in a

   complaint need only “possess enough heft to set forth a

   plausible entitlement to relief” (citation omitted)). Neither

   need Flickinger detail what other potential elements may have

   made the accumulation of water more dangerous. See Kroger Co.

   v. Schoenhoff, 751 S.E.2d 438, 441-42 (Ct. App. Ga. 2013)

   (affirming the denial of the proprietor’s motion for directed

   verdict where the issue of the proprietor’s knowledge of a

   puddle of water was given to the jury and no other elements

   but water were alleged to have caused the fall). Flickinger’s

   allegations that it was raining outside, that water was coming

   into the covered middle bay, and that water was falling from

   Flickinger’s vehicle, creating an accumulation that caused

   her to fall, are enough. (Doc. # 30 at ¶¶ 41-45, 50-70).

         All of the aforementioned facts, taken as true, support

   a plausible inference that Love’s had actual or constructive

   notice of a dangerous hazard in the form of an unreasonable

   accumulation of water near or under Flickinger’s vehicle. See

   Drew v. Istar Fin., Inc., 661 S.E.2d 686, 690 (Ct. App. Ga.


                                     9
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 10 of 23 PageID 323




    2008)    (“A   proprietor’s   constructive   knowledge   of   such   a

    hazard can be shown either by evidence that an employee of

    the proprietor was in the immediate area of the hazard and

    could have seen and removed it, or by evidence that the

    proprietor failed to exercise reasonable care in inspecting

    the premises.”). Therefore, the first prong is satisfied.

            As to the second prong, Flickinger alleges that she did

    not see the puddle due to the height of her vehicle, and the

    manner in which she exited the vehicle – facing the interior

    of the truck – which she found to be the safest way to do so.

    (Doc. # 30 at ¶ 64). These allegations, combined with the

    fact that Flickinger was in her vehicle for about an hour

    while waiting on the repairs, that she exited while under a

    roofed portion of the         middle bay, and    that there is no

    indication that Flickinger had previously exited her vehicle

    to view the accumulation of water, also support a plausible

    inference that, despite exercising ordinary care, Flickinger

    was unaware of the puddle of water that had collected inside

    the middle bay near or below her vehicle. (Id. at ¶ 68); see

    Smith v. Toys “R” Us, Inc., 504 S.E.2d 31, 35 (Ct. App. Ga.

    1998) (“Given the evidence, it is a jury question whether

    Smith failed to exercise ordinary care for her own safety.”).

            Having satisfied both prongs, Flickinger has pled a


                                      10
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 11 of 23 PageID 324




    claim upon which relief can be granted for premises liability

    under Georgia law. Accordingly, the Motion to Dismiss is

    denied as to this requested relief.

                2. Heightened Duties Under Georgia Law

           Next, Love’s argues that the amended complaint should be

    dismissed because it includes certain heightened duties that

    are not owed by a premises owner under Georgia law. (Doc. #

    31 at 7). The amended complaint alleges that Love’s owed the

    following duties to Flickinger: (1) “the duty of exercising

    ordinary    care     in   keeping,       owning,     operating,       and/or

    maintaining the above truck stop garage and the approaches in

    safe   condition”;    (2)   “the   duty     of   keeping       its   business

    premises free of hazards that it had actual or constructive

    knowledge   were   present,”;      (3)    “the     duty   of    warning   its

    invitees of dangerous conditions on its premises that it knew,

    or with the exercise of reasonable care should have known or

    had constructive knowledge, about”; (4) “the duty to inspect

    its business premises for any hazards to its invitees”; and

    (5) “the duty to clean its business premises to remove or

    resolve any hazards to its invitees.” (Doc. # 30 at ¶ 8-12).

    Love’s does not dispute the existence of the first duty. (Doc.

    # 31 at 8). Accordingly, the Court will address only the four

    remaining duties.


                                       11
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 12 of 23 PageID 325




          Regarding the second alleged duty, the amended complaint

    states that Love’s owes Flickinger “the duty of keeping its

    business premises free of hazards that it had actual or

    constructive knowledge were present.” (Doc. # 30 at ¶ 9).

    However, Georgia law provides that the duty of ordinary care

    imposed between a premises owner and invitee “is not a duty

    to absolutely prevent injury as a proprietor is not an ensurer

    of the safety of its customers.” Thomas v. Home Depot, U.S.A.,

    Inc., 644 S.E.2d 538, 540 (Ct. App. Ga. 2007). Rather, Georgia

    law   imposes      a        balancing     reasonableness    standard    –    a

    determination of which party was in the best position to

    discover the alleged hazard – something that is markedly

    missing from this averred duty. See Hayward v. Kroger Co.,

    733 S.E.2d 7, 11 (Ct. App. Ga. 2012) (“Moreover, as our

    Supreme    Court      has     recently     reiterated,   there   can   be   no

    recovery    in    a    premises      liability    case   without    evidence

    tending     to    show       that   the    owner/occupier    has   superior

    knowledge    of       the    perilous     instrumentality[.]”      (emphasis

    omitted and citation omitted)); (Doc. # 30 at ¶ 9). Therefore,

    to the extent that Flickinger attempts to create a heightened

    duty that does not depend on whether the plaintiff herself

    acted reasonably, this is a misstatement of Georgia law.

          The third and fourth proffered duties – the duty to warn


                                              12
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 13 of 23 PageID 326




    and the duty to inspect – fail for the same reason. Neither

    duty, as alleged in Flickinger’s amended complaint, provide

    that they depend on which party has the superior knowledge.

    (Doc. # 30 at ¶ 11-12). Although a duty to inspect premises

    exists under Georgia law, this duty exists only if the owner

    has superior knowledge of the hazard over the invitee. See

    Sipple v. Newman, 722 S.E.2d 348, 350 (Ct. App. Ga. 2012)

    (“An owner’s obligation to keep the premises safe includes a

    duty to inspect the premises to discover possible dangerous

    conditions of which the owner does not know and to take

    reasonable precautions to protect the invitee from dangers

    which are foreseeable from the arrangement and use of the

    premises. Still, the owner’s duty to exercise ordinary care

    is not a duty to absolutely prevent injury as an owner is not

    an ensurer of the safety of its invitees. The true ground of

    liability is the owner’s superior knowledge of the perilous

    instrumentality and the danger therefrom to persons going

    upon the property.” (citation omitted)). The same standard

    applies to the duty to warn. See Gray v. Oliver, 530 S.E.2d

    241, 243 (Ct. App. Ga. 2000) (“However, even if it were

    hazardous as plaintiff asserts, the condition was open and

    obvious, and thus, in the exercise of ordinary care, plaintiff

    could have avoided it. There is no duty to warn of the


                                     13
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 14 of 23 PageID 327




    obvious. Moreover, where, as here, the plaintiff had as much

    knowledge of the hazard as did the owner, plaintiff assumes

    the risk as to the known condition by voluntarily acting in

    the face of such knowledge.” (citations omitted)).

            Lastly, the Court finds that a premises owner does not

    owe an absolute duty to clean to an invitee under Georgia

    law. And, Flickinger has provided no citation to such a duty

    in her response to the instant Motion. (Doc. # 32). Even

    assuming that this duty exists, again, “the true ground of

    liability    is    the   proprietor’s    superior   knowledge    of   the

    perilous condition and the danger therefrom to persons going

    upon the property.” Spann v. Calhoun Cnty. Hosp. Auth., 430

    S.E.2d 828, 828 (Ct. App. Ga. 1993).

            Accordingly, Count I is dismissed only to the extent

    that it attempts to create heightened duties not owed to

    invitees under Georgia law. See Lockhart v. Steiner Mgmt.

    Servs., LLC, No. 10-24665-CIV, 2011 WL 1743766, at *2 (S.D.

    Fla. May 6, 2011) (dismissing with prejudice a negligence

    claim    that     alleged   heightened    duties    not   owed   by   the

    defendant). This, however, does not prevent Flickinger from

    later using facts or theories related to these duties in

    arguing that Love’s breached its duty of ordinary care.




                                       14
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 15 of 23 PageID 328




                 3. Failure to Warn Theory

           Love’s next argues that Flickinger’s failure to warn

    claim fails under Georgia law because she “does not allege

    any facts supporting that [Love’s] knowledge of the alleged

    condition was superior [to] that of [Flickinger].” (Doc. # 31

    at 9). This “failure to warn claim” appears to be a theory of

    liability     within    Flickinger’s       premises     liability   claim,

    considering that it is not represented in a separate cause of

    action. (Doc. # 30 at ¶ 113); see also Tomsic v. Marriott

    Int’l, Inc., 739 S.E.2d 521, 532 (Ct. App. Ga. 2013) (“But

    the failure to warn that Tomsic alleged in her complaint was

    not a separate basis for liability but rather a means by which

    Marriott might have breached a duty of care it owed under a

    theory of premises liability.”).

           Under Georgia law, “an owner or occupier of land is

    liable to invitees for injuries they sustain as a result of

    his [or her] failure to warn them of dangers which he [or

    she] was aware of, or in the exercise of reasonable care

    should have known.” Benson-Jones v. Sysco Food Servs. of Atl.,

    LLC,   651   S.E.2d    839,   844   (Ct.   App.   Ga.    2007)   (citation

    omitted). The owner must have “either actual or constructive

    knowledge of defects or dangers on the premises.” Murphy v.

    Blue Bird Body Co., 429 S.E.2d 530, 534 (Ct. App. Ga. 1993).


                                        15
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 16 of 23 PageID 329




          Here, Flickinger has sufficiently alleged her failure to

    warn theory of liability as to her premises liability claim.

    As previously noted, Flickinger has provided enough facts

    showing that the Love’s mechanic was aware of the accumulation

    of water on the ground and that Flickinger was not. See Berson

    v. Am. Golf Corp., 595 S.E.2d 622, 625 (Ct. App. Ga. 2004)

    (reversing a grant of summary judgment where it was unclear

    who   had   superior   knowledge   of   a   slippery   floor    and   the

    premises owner failed to warn the plaintiff of said floor).

    Therefore, the Motion is denied as to this requested relief.

                4. Rule 10(b)

          Finally, Love’s moves to dismiss the amended complaint

    on the basis that it does not “make all statements . . . in

    consecutively    numbered    paragraphs,      and   fails      to   limit

    statements to a single set of circumstances.” (Doc. # 31 at

    6-9). Rule 10(b) of the Federal Rules of Civil Procedure

    provides that “[a] party must state its claims or defenses in

    numbered paragraphs, each limited as far as practicable to a

    single set of circumstances.” Fed. R. Civ. P. 10(b). “The

    failure to identify claims with sufficient clarity to enable

    the defendants to frame a response pleading constitutes a

    ‘shotgun pleading.’” Morris v. First Fin. Corp., No. 1:07-

    CV-0614-CAP, 2007 WL 9710507, at *2 (N.D. Ga. Oct. 10, 2007).


                                       16
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 17 of 23 PageID 330




          Here, Love’s points only to Paragraph 85 of the amended

    complaint as a violation of Rule 10(b), which states:

          85.   That the Love’s mechanic was in a superior
          position to see and know of the dangerous condition
          identified in paragraph 72 because the Love’s
          mechanic was present inside the middle bay of the
          above Love’s repair for at least an hour working on
          Plaintiff’s trailer and had [a] clear, unobstructed
          view of the condition of the accumulated water on
          [the] shiny concrete floor of the middle bay of the
          Love’s repair center, and was in a position to see
          the water on the floor underneath and beside the
          driver’s side of Plaintiff’s tractor truck when
          Plaintiff backed up her tractor truck into the
          middle bay to pay for the services the Defendant
          provided her. Whereas, Plaintiff, due to occupying
          her tractor truck could not see the accumulation of
          water on the shiny concrete floor when she pulled
          into the middle bay, and could not see the
          accumulation of water on the shiny concrete floor
          of the middle bay while her      trailer was being
          service[d], and could not see the accumulation of
          water on the shiny concrete floor as she backed her
          tractor truck up into the middle bay at the Love’s
          mechanic’s invitation. Also, Plaintiff could not
          see the accumulation of water on the shiny concrete
          floor underneath and beside the driver’s side of
          her tractor truck due to the way she has to exit
          her tractor truck. In other words, the Love’s
          mechanic’s   vantage   point   of   the   dangerous
          condition, i.e. the accumulated water on the shiny
          concrete floor of the middle bay of the Love’s
          repair center, was superior than that of the
          Plaintiff’s.

    (Doc. # 30 at ¶ 85). Flickinger argues that despite the length

    of this paragraph, it is constrained to a single set of

    circumstances because the statements relate to whether Love’s

    or Flickinger was in a superior position to see the dangerous



                                     17
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 18 of 23 PageID 331




    condition   in   question,    and    it   reiterates   facts   already

    alleged elsewhere in the complaint. (Doc. # 32 at 16-17).

          The Court agrees with Love’s that Paragraph 85 could

    have been divided into additional paragraphs so as to make it

    clearer, but the Court also finds that this paragraph is not

    so convoluted so as to necessitate dismissal. Although the

    paragraph   is   lengthy,    it   explains   which   party   was   in   a

    superior position to see the accumulation of water below or

    near Flickinger’s vehicle. (Doc. # 30 at ¶ 85). Love’s will

    be able to affirm or deny each of these facts – both in

    response to other parts of the complaint, and Paragraph 85

    itself. See S. Coal Corp. v. Drummond Coal Sales, Inc., No.

    1:17-CV-1104-AT, 2017 WL 7550765, at *10 (N.D. Ga. Nov. 15,

    2017) (“Rule 10(b) is satisfied when a defendant will be able

    to discern what the plaintiff is claiming and to frame a

    responsive pleading.” (citation omitted)).

          The rest of the amended complaint includes succinct,

    numbered paragraphs, and the only cause of action is alleged

    in Count I. (Doc. # 30). This is not the sort of incoherent,

    unorganized complaint that generally fails under Rule 10(b).

    See, e.g., Darby v. United Auto. Ins. Co., No. 20-22777-CIV-

    MORENO, 2020 WL 3977176, at *3 (S.D. Fla. July 14, 2020)

    (dismissing a complaint that did not include any numbered


                                        18
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 19 of 23 PageID 332




    paragraphs or enumerated causes of action); Eddins v. U.S.

    Air Force, No. 15-0350-WS-M, 2016 WL 660927, at *3 (S.D. Ala.

    Feb. 18, 2016) (“The first [three and a half] pages of the

    amended complaint contain no numbered paragraphs, and both

    they and the subsequent numbered paragraphs are unmanageably

    long (up to a full page).”). Accordingly, the Court finds

    that the amended complaint does not violate Rule 10(b), and

    the Motion is denied as to this requested relief.

          B. Motion to Strike

          Love’s also moves to strike “multiple unauthenticated

    photograph[s]” from Flickinger’s amended complaint. (Doc. #

    31   at    12).   Love’s   argues   that    “[t]he   attachment   of   the

    photographs is improper as [Flickinger] is attempting to use

    the photograph[s] as a replacement for a plain statement of

    [her] claim and of the facts entitling [her] to relief.”

    (Id.). Love’s further explains that it is unable to either

    admit or deny these attached photographs, especially because

    they contain written annotations. (Id.). Flickinger responds

    that the attached images were meant to provide Love’s with

    more notice as to where Flickinger fell. (Doc. # 30 at 17).

          Under Rule 12(f) of the Federal Rules of Civil Procedure,

    the Court “may strike from a pleading an insufficient defense

    or   any    redundant,     immaterial,     impertinent,   or   scandalous


                                        19
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 20 of 23 PageID 333




    matter.” Fed. R. Civ. P. 12(f). However, motions to strike

    are   generally     disfavored    in       the    Eleventh    Circuit.     See

    Williams v. Delray Auto Mall, Inc., 289 F.R.D. 697, 699 (S.D.

    Fla. 2013) (“[A] motion to strike is a drastic remedy, which

    is disfavored by the courts.” (citation omitted)).

          Here, the amended complaint includes three attachments.

    The first attachment, labeled “Exhibit A,” is a photograph of

    an aerial view of the Love’s truck stop where the incident

    occurred. (Doc. # 30-1). The image contains three labels,

    pointing to the “gas station/convenience store/McDonalds,”

    the   “tractor    truck   gas station,”           and    the “Love’s    repair

    center”   located    on   or   near    the       site.   (Id.).   The   second

    attachment, labeled “Exhibit B,” is a photograph of the “front

    of Love’s repair center.” (Doc. # 30-2). The third attachment,

    labeled “Exhibit C,” is a photograph of the “rear of Love’s

    repair center.” (Doc. # 30-3). All of the photographs were

    apparently taken from Google Images. (Doc. # 31 at 18).

          The Court finds these three exhibits immaterial. Indeed,

    courts have regularly stricken photographic or other non-

    written exhibits from complaints for this very reason. See,

    e.g., Nkemakolam v. St. Johns Mil. Sch., 876 F. Supp. 2d 1240,

    1247 (D. Kan. 2012) (citing cases); Hahn v. City of Carlsbad,

    No. 15-cv-2007 DMS (BGS), 2016 WL 3211801, at *4 (S.D. Cal.


                                          20
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 21 of 23 PageID 334




    Feb. 3, 2016) (“Because the video is not a written instrument

    under Rule 10(c), it is immaterial.”); Equal Emp. Opportunity

    Comm’n v. Bo-Cherry, Inc., No. 3:13-cv-00210-MOC-DSC, 2013 WL

    2317724, at *3-4 (W.D.N.C. May 28, 2013) (striking a photo

    exhibit from a complaint without prejudice). In Nkemakolam v.

    St. Johns Military School, the District of Kansas explained

    why such exhibits are considered immaterial under the Federal

    Rules of Civil Procedure:

          The Rules consistently describe pleadings as
          containing ‘statements’ and ‘allegations,’ and such
          language does not contemplate photographs or other
          objects. Rule 10, which is titled ‘Form of
          Pleadings,’ address[es] exhibits to pleadings as
          follows: ‘A copy of a written instrument that is an
          exhibit to a pleading is a part of the pleading for
          all purposes.’ The courts that have considered this
          issue have concluded that the Rules thus do not
          contemplate the attachment of exhibits, such as
          photographs, that are not written instruments. For
          instance, the Third Circuit has stated: ‘The case
          law demonstrates, however, that the types of
          exhibits incorporated within the pleadings by Rule
          10(c) consist largely of documentary evidence,
          specifically contracts, notes, and other writings
          on which a party’s action or defense is based.’

    Nkemakolam, 876 F. Supp. 2d at 1246-47 (citations omitted).

          Although a small number of courts have declined to strike

    photographic exhibits, the Court agrees with the majority of

    courts   that   these   exhibits    are   immaterial.    See,   e.g.,

    Stacey v. Peoria Cnty., No. 13-CV-1051, 2013 WL 3279997, at

    *8 (C.D. Ill. June 27, 2013) (“The photographs add information


                                       21
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 22 of 23 PageID 335




    and detail to the allegations in the text of the Complaint.

    The photographs, thus, aid the parties and the Court in

    understanding the allegations. The photographs also are not

    scandalous or impertinent.”); cf. Bo-Cherry, 2013 WL 2317724,

    at *3 (“There is little case law addressing this issue, but

    the cases the court could find appear to unequivocally hold

    that photographs should not be attached as exhibits to either

    a complaint or answer.”).

          Accordingly, Exhibits A, B, and C are stricken from the

    amended complaint. See Rowan v. Sunflower Elec. Power Corp.,

    No. 15-cv-9227-JWL-TJJ, 2015 WL 8024320, at *2 (D. Kan. Dec.

    4, 2015) (“The photographs do not add to the substance of the

    complaint, and are therefore immaterial.”). Because the Court

    strikes these exhibits without prejudice, Flickinger may – if

    appropriate – still seek to introduce them in a later motion,

    response, or at trial. See Bo-Cherry, 2013 WL 2317724, at *4

    (“The court will strike Exhibit B; however, such striking is

    without prejudice as to defendant later seeking introduction

    of such photograph in conjunction with an appropriate motion

    or response, or at trial.”).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Love’s Travel Stops & Country Stores, Inc.’s


                                     22
Case 8:20-cv-02212-VMC-CPT Document 33 Filed 01/13/21 Page 23 of 23 PageID 336




          Motion    to   Dismiss   Amended   Complaint (Doc.   # 31)    is

          GRANTED in part and DENIED in part.

    (2)   Count I is dismissed to the extent it alleges heightened

          duties not owed by a premises owner to an invitee under

          Georgia    law,   as   set forth   herein.   However, Count   I

          remains insofar as it alleges premises liability under

          the appropriate standard of care in Georgia.

    (2)   Love’s Motion to Strike (Doc. # 31) is GRANTED. Exhibits

          A, B, and C to the amended complaint are hereby stricken

          as immaterial. (Doc. ## 30-1; 30-2; 30-3).

    (3)   Love’s answer to the amended complaint is due within

          fourteen days of the date of this Order.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    13th day of January, 2021.




                                       23
